Butler App. No. CA98-08-168. This cause is pending as a discretionary appeal and claimed appeal of right from the Court of Appeals for Butler County. Upon consideration of appellant’s jurisdictional memorandum, motion to expedite appeal and argument and motion to seal, .
IT IS ORDERED by the court that the appeal is allowed. !
IT IS FURTHER ORDERED that the Clerk of the Court of Appeals for Butler County shall certify and transmit the record in this case to the Clerk of the Supreme Court of Ohio ho later than September 2,1998.
IT IS FURTHER ORDERED by the court that appellant’s motion to expedite appeal and argument is granted to the extent that appellant shall file a brief no later than September 2, 1998. Upon the filing of appellant’s brief, this court will proceed to consider this case on the merits.
IT IS FURTHER ORDERED by the court that appellant’s motion to seal the record is granted.
Lundberg Stratton, J., would set this case for oral argument.